Title: From Benjamin Franklin to Henry Laurens, 29 April 1784
From: Franklin, Benjamin
To: Laurens, Henry



Dear Sir,
Passy, April 29. 1784.

I received your Favour by Mr Bourdieu, and yesterday another of the 18th. per Mr Hartley, who also gave me the Gazette with the Proclamation. I am with you very little uneasy about that,

or any other Measures the Ministry may think proper to take with respect to the Commerce with us. We shall do very well.— They have long lost Sight of their true Interest, and are now wandring blindfold in Search of it, without being able to find it;—but they may feel what they cannot at present see, and all as you say will come right at last.
Mr. Hartley seems to have some Expectation of receiving Instructions to negociate a Commercial Treaty. He thinks he could hardly be sent here merely to exchange the Ratifications. I have not much Dependance on this. Yet as we are authoriz’d to receive Overtures from any European Power, and to plan Treaties to be sent to Congress for Approbation, and I am not yet dismiss’d, I shall much regret your Absence if such a Treaty should be brought upon the Tapis: for Mr Jay will probably be gone, and I shall be left alone, or with Mr A. and I can have no favourable Opinion of what may be the Offspring of a Coalition between my Ignorance and his Positiveness.— It would help much if we could have from you a Sketch of the Outlines, and leading Features of the Treaty, in case your propos’d Embarkation for America should take Place before Mr Hartley makes his Overtures.—
There being but nine States present at the Ratification was owing only to the extreme Inclemency of the Season which obstructed Travelling. There was in Congress one Member from each of three more States; and all were unanimous, tho’ the Votes of those three could not be reckon’d. It is therefore without Foundation that those Gentlemen flatter themselves from that Circumstance with a Defection of Four States from the Union, and thence a Probability of a Return of the whole to the Dominion of Britain.— What Folly!—
My Grandson joins in respectful Compliments and best Wishes, with, Dear Sir, Your most obedient humble Servant

B Franklin
His Excelly. H. Laurens Esqr

 
Endorsed: Doctor Franklin 29th. April 1784. Recd. 6th. May. Answd. same date.
